DENY; and Opinion Filed September 25, 2013.




                                            S
                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01291-CV

                      IN RE SOUTHERN FOODS GROUP, LLC AND
                        DEAN TRANSPORTATION, INC., Relators

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07015-C

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Lewis
                                    Opinion by Justice Lewis
       Relators contend the trial judge erred in issuing a temporary restraining order. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relators have not shown they are entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus and their motion

for stay and for expedited consideration.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

131291F.P05